DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 17 – 33 have been considered, and have found to be persuasive.  Please find the new ground(s) of rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
1.	Claims 17 – 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Publication No. 2017/0265300) in view of Hirose et al. (U.S. Patent Publication No. 2015/0351241).
Regarding claim 17, in Figure 1, Huang discloses a printed circuit board comprising: a ceramic substrate (1) having a first planar surface (top surface) and a second planar surface (bottom surface) opposite the first surface; conductor tracks (4) which are formed on two sides of the ceramic substrate; at least one metalized hole (2) defined by the ceramic substrate that connects the conductor tracks to one another; and a metal-containing sintering paste (3) which is introduced under pressure (this is an apparatus claim, and thus the method/process of introducing the sintering paste into the hole is not patentable subject matter) directly into the at least one metalized hole of the ceramic substrate (the conductive paste 3 penetrates directly into the hole 2, Figures 2 - 4), which metal-containing sintering paste, in a fully sintered state (paragraph [0014]), enters into at least one integral bond with the ceramic substrate and completely fills the at least one metalized hole (Figures 1 and 4), wherein sintering is performed at about 850ºC (this is an apparatus claim, and thus the method/process of sintering the substrate containing the sintering paste is not patentable subject matter), wherein the at least one metalized hole that is completely filled is covered by the conductor tracks formed on the two sides of the ceramic substrate (Figure 1), and wherein the metal-containing sintering paste does not extend beyond the first planar surface and the second planar surface (Figure 1).  Huang does not specifically disclose the hole 2 being 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the hole 2 of Huang to be metallized as taught by Hirose in order to improve the electrical connection of the top metallic layer 4 to the bottom metallic layer 4.
Regarding claim 18, Huang discloses wherein the metal-containing sintering paste is a silver-palladium paste (paragraph [0014]).
Regarding claim 19, Huang discloses wherein the silver-palladium paste has a palladium content of at least one of 5%, 10%, and 15% (paragraph [0014]).
Regarding claim 20, Huang discloses wherein the metal-containing sintering paste is lead-containing or lead-free (paragraph [0014]).
Regarding claim 21, Huang discloses wherein a thickness of the ceramic substrate is 0.5 mm to 0.7 mm (paragraph [0014]).
Regarding claim 22, Huang discloses wherein the ceramic substrate has at least two metalized holes for through-contacting, which holes connect the conductor tracks to one another, wherein the holes are formed with equal and/or different diameters (Figure 1).
Regarding claim 23, Huang discloses configured as a fuel fill-level sensor (Figure 1).
Regarding claim 24, Huang discloses configured as a fuel fill-level sensor for a fuel fill-level measuring system (Figure 1).  
.

2.	Claims 25 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Hirose, and further in view of Kidani et al. (U.S. Patent Publication No. 2006/0172878).
Regarding claim 25, in Figure 1, Huang discloses a method for producing a printed circuit board, comprising: providing a ceramic substrate (1) having at least one hole (2) defined by the ceramic substrate having a first planar surface (top surface) and a second planar surface (bottoms surface) opposite the first surface; forming conductor tracks (4) on two sides of the ceramic substrate that are connected to one another by the at least one hole, the at least one hole of the ceramic substrate of the printed circuit board is metalized in order to obtain a through-contacting of the ceramic substrate; directly filling the at least one hole of the ceramic substrate (the conductive paste 3 penetrates directly into the hole 2, Figures 2 - 4) with a metal-containing sintering paste (3) under application of a pressure (the conductive paste 3 is filled in the through hole with a steel sheet, S201 of Figure 2; it is inherent that pressure is applied via the steel sheet); and drying and firing the metal-containing sintering paste which is fully sintered upon firing (the conductive paste 3 is fired after being filled in the through hole 2, paragraphs [0014] and [0017]) wherein the firing is performed at about 850ºC, wherein, in a fully sintered state, the metal-containing sintering paste enters into at least one integral bond with the ceramic substrate and completely fills the at least one hole 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the hole 2 of Huang to be metallized as taught by Hirose in order to improve the electrical connection of the top metallic layer 4 to the bottom metallic layer 4.
Further, Kidani teaches a ceramic substrate having through holes filled with a conductive paste and being sintered at a temperature of 850 – 1,000 ºC (paragraph [0031]).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the ceramic substrate of Huang modified by Hirose to be sintered at a temperature of about 850 – 1,000 ºC as taught by Kidani, in that substrate materials (such as alumina ceramic) requires sintering at higher temperatures such as within the aforementioned temperature range.
Regarding claim 26, Huang discloses wherein a pressure of 2 to 4 bar is applied by a movable component to compress the metal-containing sintering paste (Figure 1).
Regarding claim 27, Huang discloses wherein at least two holes having equal and/or different diameters that are metalized (Figure 1).

Regarding claim 29, Huang discloses wherein the at least one hole of the ceramic substrate is completely filled using a template (Figure 1).
Regarding claim 30, Huang discloses arranging a flexible layer between the ceramic substrate and the carrier (Figure 1).
Regarding claim 31, Huang discloses wherein a paper layer is used as the flexible layer (Figure 1).
Regarding claim 32, Huang discloses wherein a reinforcing frame is used that borders the ceramic substrate (Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847